Citation Nr: 1020502	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-00 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969 
and from December 2003 to July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

In a June 2009 decision, the Board denied entitlement to 
service connection for a back disorder.  The Board also 
remanded the issues of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and sexual dysfunction, 
to include as secondary to a mental disorder or PTSD.  
Thereafter, the Veteran appealed the Board's denial of his 
claim for service connection for a back disorder to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2009, the Veteran and the Secretary of VA (the 
parties) filed a Joint Motion for Partial Remand (Joint 
Motion), which was granted by the Court in an Order issued 
later the same month.  The Joint Motion moved for the Court 
to vacate and remand the June 2009 Board decision to the 
extent that it denied service connection for a back disorder.  
Relevant to the issues the Board remanded in June 2009, the 
parties noted that such claims were not currently before the 
Court.  The Board further observes that the development 
ordered on such claims has not been completed and the issues 
have not been recertified to the Board.  Therefore, the 
issues of entitlement to service connection for PTSD and 
sexual dysfunction, to include as secondary to a mental 
disorder or PTSD, are not currently before the Board. 

In the Joint Motion, the parties determined that a remand was 
necessary in order to obtain a VA examination with an opinion 
addressing the etiology of the Veteran's claimed back 
disorder.  Therefore, in accordance with the Joint Motion, 
the appeal is REMANDED to the VA RO.  VA will notify the 
Veteran if further action is required.


REMAND

In the Joint Motion, the parties determined that there was 
competent evidence of persistent or recurrent symptoms of a 
back disorder, an in-service incident, and an indication that 
such symptoms may be related to the Veteran's military 
service.  In this regard, the parties noted that, while the 
Veteran had not been diagnosed with a back disorder, there 
was competent evidence of persistent or recurrent symptoms of 
a disability.  Specifically, the Veteran stated in documents 
of record that his back was weak and painful.  Additionally, 
he alleged that such back symptomatology was related to an 
in-service injury, specifically a fall from a truck while 
serving in Iraq in 2004.  The Veteran also claimed that his 
back disorder was the result of the physical demands of 
active service, to include carrying plates and gear as well 
as lifting ammunition boxes, sandbags, and machine guns, 
which caused constant wear and damage to his back.  
Therefore, the parties determined that the Veteran should be 
afforded a VA evaluation to determine the nature and etiology 
of his claimed back disorder, to include whether such is 
related to his military service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).  
 
Additionally, while on remand, any outstanding treatment 
records relevant to the Veteran's claimed back disorder 
should be obtained and considered in his appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
treatment for his claimed back disorder.  
After securing any necessary authorization 
forms, obtain all identified records not 
already contained in the claims file.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, 
schedule the Veteran for an appropriate VA 
examination in order to determine the 
nature and etiology of his claimed back 
disorder.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

The examiner should identify any currently 
diagnosed back disorder(s).  Thereafter, 
the examiner should offer an opinion as to 
whether it is likely, unlikely, or at 
least as likely as not that the Veteran's 
currently diagnosed back disorder(s), or 
his back symptomatology of weakness and 
pain, is related to his military service, 
to include a fall from a truck while 
serving in Iraq in 2004 or a result of the 
physical demands of active service, to 
include carrying plates and gear as well 
as lifting ammunition boxes, sandbags, and 
machine guns.

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his back 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated.  If the claim remains 
denied, the Veteran and his attorney 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



